 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDFruit Industries,Inc.-andInternational Union of United, Brew-ery, Flour;'Cereal,Soft Drink&DistilleryWorkers,of Amer-ica,CIO.'Case No. 10-CA-2321.October,18, 1955DECISION AND ORDEROn August 30, 1955, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair,laborpractices and recommending that it cease and desist therefrom and take,certain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent which, al-though it had been served with the charge, the complaint, and notice ofhearing, had neither filed an answer nor appeared at the hearing, filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed., TheBoard has considered the Intermediate Report, the exceptions andargument, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.'ORDER. 'Upon the entire record in this case, and pursuant to Section ' 10 ' (c)of the National Labor Relations Act, as amended, the National,LaborRelationsBoard hereby orders that the Respondent, Fruit Industries,Inc., Bradenton, Florida, its officers, agents, successors,and assigns,shall:.1.Cease and desist from :Ja) Threatening to close its plant and discharge its employee be-causeof their membership in or activities on behalf of InternationalUnion of United Brewery, Flour, Cereal, Soft Drink &, ,Dist}leryWorkers of America, CIO, `engaging in surveillance of union meetingsattended by its employees, and interrogating its employees`coi cerr}ingtheir membership in and activities on behalf of that labor organiza-tion.(b) In. any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to 1joi]Ror assistInternational Union of United Brewery, Flour, Cereal, Soft1The Respondent contends that, no copy of the charge was served upon it, and thatthe complaint is defective because the discharge of pan employee, alleged as a violation ofSection 8 (a) (3) in the charge, was not included in the complaint.We reject thesecontentionsThe record shows, as the Trial Examiner found, that a copy of the chargewas properly served upon the Respondent.With respect to the Respondent's secondcontention, the charge-did allege that the Respondent had by its conduct violated Section8 (a) (1). There is no requirement that a charge specify each incident allegedly violativeof Section8 (a) (1).,1114 NLRB No. 89. FRUIT'INDUSTRIES;'INC. ',R".517.Drink &,Distillery Workers of'America;:CIO, or any other, labor or-'ganization, to bargain collectively through representatives of their, own'choosing,and toengage inconcerted activities for the purpose of col-lective bargainingor other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may beaffected byan agreementrequiring membership in a labor organizationas a condition, of employment as authorized in Section 8 (a) (3)ofthe Act.2.Take'the following affirmative action which the Board'finds will ,effectuatethe policies of the Act :(a)Post at its plant at Bradenton, Florida, copies of the notice at-tached to the Intermediate Report marked "Appendix." 2 Copies ofsaidnotice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon re-ceipt thereof and be maintained by it for a period of at least sixty (60)consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not al-tered,-defaced, or covered by any other material.(b)Notify thesaid RegionalDirector in writing within ten. (10)days from the date of this Order, what steps it has taken-to complyherewith.,I', 1,2 This notice is amended by substituting,for the' words "The Recommendations, oft aTrial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted 'for-the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of thp.United States Court of Appeals,Enforcing an Order"INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE.CASEUpon a charge filed by International Union of United Brewery, Flour,Cereal,'SoftDrink&DistilleryWorkers of America,CIO, herein called the Union, theGeneral Counsel by the Regional Director for the, Tenth Region(Atlanta,,Georgia'),of the;,National Labor Relations Board herein called the Board,issued his, com-plaint datedJuly 11,1955, against Fruit Industries,Inc.,herein called the Respondgnt,alleging that theRespondent had engaged in and was engaged in unfair .labor practices affecting, commerce within the meaning. of Section 8 (a) (1), andSection 2(6) and(7) of the Labor Management Relations Act, 1947, 61'Stat.136, herein called the Act.Copies of the complaint and the charge together withnotice of hearing were duly served upon the Respondent and the Union.With respect to unfair labor practices,the complaint alleges in substance thatthe Respondent engaged in certain acts of interference, restraint,and coercion.The Respondent did not file an answer.Pursuant to notice a'hearing was held on August 16,1955,at Bradenton,Florida,before the duly designated Trial Examiner.;The General Counsel was representedby counsel and the Union was represented by its agent.The Respondent did not'appear.The General Counsel moved that the facts be "found as alleged 'in thecomplaint,for failure of. the.Respondent-to answer,as provided in Section 102.20of the Board's Rules and Regulations,and rested his case.The Trial Examinerreserved ruling at the'hearing. 'Although afforded an opportunity,none of'theparties submitted briefs and/or proposed findings of fact and conclusions of law: 518DECISIONS OF, NATIONAL LABOR RELATIONS BOARDThe General Counsel'smotion is hereby granted and all allegations of the complaint-are deemed to be true and are so found.'Upon the entire record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Florida corporation with its principal office and place of busi-ness at Bradentun, Florida, is engaged in the business of processing concentratedfruit juices and fruit sections.During the past 12 months, which is arepresentativeperiod, the Respondent sold and shipped products of a value in excess of $4,000,000to points outside the State of Florida. It is found that the Respondentis engagedin commerce within themeaningof the Act.II.THELABOR ORGANIZATION INVOLVEDInternationalUnion of United Brewery, Flour, Cereal, Soft Drink & DistilleryWorkers of America, CIO, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESInterference, Restraint, and CoercionIt isfound as alleged in the complaint that the Respondent in violation of Section8 (a) (1) of the Act:(1)On or about April 27 and 28, and May 6, 11, and 12, 1955, the Respondent byits supervisor,Maude Myers, threatened its employees that it wouldclose its plantand that they would be discharged because of their membership in and activity onbehalf of the Union.(2)On or about May 10, 1955, the Respondent by its duly authorizedagent andrepresentative, David Hamrick, threatened its employees that it would close its plantbecause of their membership in and activity on behalf of the Union.(3)On or about May 26, 1955, the Respondent through its supervisors, C. L.Whitehurst and Vernon Rowe, and during April and May 1955, through its super-visor,Maude Myers, engaged in surveillance of union meetings which were attendedby its employees.(4)On or about April 28, 1955, and at other times during the month, the Re-spondentby its supervisor,Maude Myers, interrogated its employeesconcerningtheir membership in and activities on behalf of the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent interfered with, restrained, and coerced itsemployees by the conduct enumerated above which shows a determination to pre-vent self-organization by its employees, it will be recommended that the Respondentcease and desist from this conduct or in any other manner infringing upon the rightsguaranteed in Section 7 of the Act, and also take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing< findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion of United, Brewery, Flour, Cereal, Soft Drink & Dis-tilleryWorkers of America, CIO, is. a labor organization within themeaning ofSection 2 (5) of the Act.2.By threatening to close its plant and discharge its employees because of theirmembership in or activities on behalf of the Union, by engaging in surveillance-IN. L. R. B v Modern Optics,201 F. 2d 513(C.A 5) ; Local170, International-Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America,APL, et al.,110 NLRB 850. FRANKLIN SQUARE.LUMBERCO.519,ofunion meetings attended by its employees,'and by interrogating its employeestheUnion,and thusinterferingwith,restraining,and coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engagingin unfair labor practiceswithin themeaning of Section 8(a) (1) of the Act. -3.The aforesaidunfair labor practices are unfair labor practices affecting com-mercewithin themeaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the LaborManagementRelations Act, we hereby notify our employees that:WE WILL NOT threaten to close our plant and discharge our employeesbecauseof their membership in or activities on behalf of a labor organization,engagein surveillance of union meetings attended by our employees, or question ouremployees concerning their membership in and activities on behalf of a labororganization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join orassist InternationalUnion of Brewery, Flour, Cereal,Soft Drink & Distillery Workers of America, CIO, or any other labor organi-zation, to bargain collectively through representative of their ownchoosing,and to engage in concerted activities for the purposes of collectivebargainingor other mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected byan agreementrequiringmembership in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.All our employees are free to become. or remain members of the above-namedUnion or any other labor organization.FRUIT INDUSTRIES, INC.,Employer.Dated---------------- By--------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, andmust not bealtered, defaced, or covered by any othermaterial.Richard T. Baylis, et al. co-partners d/b/a Franklin Square Lum-ber Co.,'PetitionerandLocal 1205, affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL and Local719, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America,AFL.,Case No. 2-RM-691.October 18, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Abraham Lehman, hearingofficer. , The hearing officer's. rulings made 'at the hearing are freefrom prejudicial error and are hereby affirmed.'The name ofthe Employerappears as amended.114 NLRB No. 87.